PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/269,932
Filing Date: 7 Feb 2019
Appellant(s): Graf, Richard



__________________
Alex Walcott (Reg. No. 75,571)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 29 September 2021.

[1]	Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 30 April 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

[i]	Pending claims 18-20 are rejected under 35 U.S.C. §101 because the claimed invention is/are directed to software applications as maintained in the Final Rejection/Office Action mailed 30 April 2021 and is/are the subject of the present appeal.

[ii]	Pending claims 1-20 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea, absent significantly more as maintained in the Final Rejection/Office Action mailed 30 April 2021 and is/are the subject of the present appeal.

[iii]	Pending claims 1-20 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as maintained in the Final Rejection/Office Action mailed 30 April 2021 and is/are the subject of the present appeal. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

[iv] 	Pending claim(s) 1-2 and 17 remain rejected under 35 U.S.C. § 103 as being unpatentable over Wang et al. (US 20110320374) in view of Friend et al. (US 2011/0313803) as maintained in the Final Rejection/Office Action mailed 30 April 2021 and is/are the subject of the present appeal.

[v] 	Pending claims 5 and 6 remain rejected under 35 U.S.C. § 103 as being unpatentable over Wang et al. (US 20110320374) in view of Friend et al. (US 2011/0313803) and in further view of Official Notice as maintained in the Final Rejection/Office Action mailed 30 April 2021 and is/are the subject of the present appeal.

[vi]	Pending claim 19 remains rejected under 35 U.S.C. § 103 as being unpatentable over Wang et al. (US 20110320374) in view of Friend et al. (US 2011/0313803), and in further view of Riley et al. (US 2013/0339102) as maintained in the Final Rejection/Office Action mailed 30 April 2021 and is/are the subject of the present appeal.

[2]	 Response to Argument

In the Appeal Brief filed 29 September 2021, Appellant presents the following arguments:

(A)	“…a rejection under 35 U.S.C. 101 may be applied when a claim recites a product without any structural recitations...each of claims 18-20 recite a physical or tangible form, reciting structural recitations that preclude being software per se. Specifically, claim 18 recites collecting and protocolling each answer from each terminal device, and claims 19 and 20 recite a cloud-based service implemented on a computing device...Applicant submits that claims 18-20 fall within one of the four statutory patentable categories of invention...” (Appeal Brief; pages 10-11)

(B)	“…Appellant respectfully submits that claims 1-20 do not recite a judicial exception...By merely alleging that the claims ‘guide a plurality of people into ranking a plurality of topics’ the Office Action failed to consider the claims as a whole...For example, claim 1 recites...a plurality of terminal devices ranking a plurality of topics based on a committed commonly shared prioritization of each topic. More than just a mental process...the claims instead provide an efficient solution for...ranking a plurality of topics...By taking the position that the claims are merely directed to an abstract idea without referring to what is fully recited, the Office Action ignored the specific requirements of the claims...the finding of an abstract idea is improper...” (Appeal Brief: pages 12-13).

(C)	“…The claims integrate any alleged judicial exception into a practical application of an exception since they are ‘directed to a specific implementation of a solution to a problem in the software arts. By using logical structures and processes to provide improvements to computer capabilities, the claims are not directed to an abstract idea for reasons similar to those described in Enfish...” (Appeal Brief: page 13)

(D)	“...the solution provided by the claims is a specific improvement to computer capabilities; specifically, the claims provide benefits over traditional decision-making techniques, which have been a challenge in the prior art. The claims focus...on a specific improvement limited to an inventive, technical means of achieving the result. The claims integrate the alleged judicial exception into a practical application...by achieving a commonly agreed ranking of a plurality of topics...” (Appeal Brief: pages 13-14).

(E)	“...the claims recite an inventive concept by including additional elements that amount to significantly more than a judicial exception...The specification explains that the recited elements automate, guide, and protocol each step in the prioritization process, and may be used to guide a user through the computerized prioritization process. Such automation adds significantly more to the alleged abstract idea since a cloud service or AI can handle unlimited dimensions, which improves the technological field of complex decision-making processes...” (Appeal Brief: pages 14-15).

(F)	“...Claims 1-20 were improperly rejected under 35 U.S.C. 112(a) as allegedly failing to comply with the written description requirement...the specification states:...’an appropriate application should be used or installed and running on a terminal device...This application automates, guides and protocols each step in the prioritization process’...The specification provides explicit support for an application running on a terminal device that performs each step in the prioritization process...” (Appeal Brief: page 15). 

(G)	“...Appellant respectfully submits that a combination of Wang and Friend fails to disclose or suggest at least: ‘deciding, by each terminal device, whether a common understand of a specific topic exists’, ‘evaluating, by each terminal device, that specific topic using only one priority indicator represented by a scale of ten difference values’ and ‘committing, on a commonly shared prioritization, expressed by a committed priority indicator...” (Appeal Brief: page 18).

(H)	“...Claim 2...recites subject matter which is neither disclosed nor suggested in a combination of Wang and Friend...any combination of Wang and Friend fails to disclose or suggest all of the elements of claim 2...” (Appeal Brief: page 21)...Claim 17...recites subject matter which is neither disclosed nor suggests in a combination of Wang and Friend...while Wang discloses input categories including strongly oppose, oppose, neutral, support, and strongly support, these are not used as an indicator...” (Appeal Brief; page 22).

(I)	“...Claim 5 is neither disclosed nor suggested in a combination of Wang and Friend. Official Notice does not cure the deficiencies of the combination of Wang and Friend because Official Notice also fails to disclose or suggest, at least, the evaluating step comprises a first evaluation and a second evaluation, wherein between the first evaluation and the second evaluation, only terminal devices who decided uppermost and lowest values of the priority indicator elucidate their decision...the noticed facts cannot be considered to be common knowledge or well-known in the art because terminal devices at the time of the invention were incapable of performing complex decision-making procedures involving multiple participants with individual priority interests....” (Appeal Brief: page 23).

(J)	“...Claim 6 is neither disclosed nor suggested in a combination of Wang and Friend. Official Notice does not cure the deficiencies of the combination of Wang and Friend because Official Notice also fails to disclose or suggest, at least, wherein the first evaluation is made by all terminal devices and the results of the first evaluation are concealed until all terminal device completed the first evaluation... the noticed facts cannot be considered to be common knowledge or well-known in the art because terminal devices at the time of the invention were incapable of performing complex decision-making procedures involving multiple participants with individual priority interests....” (Appeal Brief: page 23).

(K)	“...Claim 19 was improperly rejected under 35 U.S.C. 103 as allegedly being unpatentable over Wang in view of Friend and in further view of Riley...Appellant submits that claim 19 recites subject matter that is neither disclosed nor suggested... Wang, Friend, and Riley fails to disclose or suggest at least: ‘deciding, by each terminal device, whether a common understand of a specific topic exists’, ‘evaluating, by each terminal device, that specific topic using only one priority indicator represented by a scale of ten difference values’ and ‘committing, on a commonly shared prioritization, expressed by a committed priority indicator (Appeal Brief: page 25).

Argument (A):

In response to Appellant's (A) argument that “...each of claims 18-20 recite a physical or tangible form, reciting structural recitations that preclude being software per se. Specifically, claim 18 recites collecting and protocolling each answer from each terminal device, and claims 19 and 20 recite a cloud-based service implemented on a computing device...Applicant submits that claims 18-20 fall within one of the four statutory patentable categories of invention...” (Appeal Brief; pages 10-11), Examiner respectfully disagrees.
In further response, Examiner respectfully maintains that claims 18-20 are directed to computer executable code absent the non-transitory computer-readable medium and/or hardware (i.e., structure) required to realize the stated functions, i.e., software per se. Therefore, claims 18-20 fail Step 1 of the subject matter eligibility analysis because the claims are not directed to one of the four statutory patentable categories of invention, namely a process or method, a machine or apparatus, an article of manufacture, or a composition of matter (See MPEP 2106.03). 

The Step 1 analysis concerns itself with whether a claimed invention is within one of the four statutory patentable categories of invention. While Appellant notes that software inventions are not inherently abstract, Examiner respectfully submits that the Step 1 analysis does not require a conclusion that the claims are directed to an abstract idea. Rather, any determination that the claims are directed to ineligible abstract ideas is made at Step 2 of the eligibility analysis.  

Further, while Appellant contends that claim 18 is dependent on claim 1, and is therefore directed to a method, Examiner respectfully maintains that claim 1 is not dependent on claim 1, rather it is written as an independent claim. Claim 18 is directed to “A prioritization software application.”  Respectfully, claim 18 does not actually require execution of any of the steps of claim 1, but instead requires only a software application configured to perform the process of claim 1.  No structure is actually required by claim 18, e.g., computer-readable medium and/or hardware necessary to realize the stated functions.  Respectfully, the terminal devices recited in claim 1 are not part of the software application of claim 18, notwithstanding that claim 18 encompasses software that, if executed, would receive data from the terminal devices.  Nevertheless, claim 18 does not actually execute the software or invoke the terminal devices of claim 1, but instead claim 18 merely encompasses the “prioritization software application” alone, which in accordance with a broadest reasonable interpretation (BRI) is nothing more than a disembodied set of computer-executable instructions having no physical/tangible form, such as an article of manufacture or machine.  Accordingly, mere possession of the “prioritization software application” would infringe claim 18 without actually executing the software application to perform the steps of claim 1, and therefore Appellant’s reliance on the structural elements of claim 1 is not persuasive at showing that claim 18 is not directed to software per se.  

Claims 19 and 20 recite, “A cloud-based service implemented on a computing device”, where the specification defines a cloud-based service as a “software solution” (See at least Specification; p.8, l. 36 and p. 31, ll.  7-18).  Respectfully, a software application/solution is not one of the four statutory patentable categories of invention.  Notably, MPEP 2106.03 clearly acknowledges that software per se fails the eligibility test under Step 1: 
Non-limiting examples of claims that are not directed to any of the statutory categories include: 
• Products that do not have a physical or tangible form, such as information (often referred to as “data per se”) or a computer program per se (often referred to as “software per se”) when claimed as a product without any structural recitations;

Each of claims 19 and 20 indicate that the “cloud-based service” is “implemented on a computing device”. Respectfully, the designation that the service is implemented on a computer fails to present a structural element that is reasonably considered to be a part of the claimed service. Rather, indicating that the service is implemented on a computer serves to confirm that the claimed service is a software solution, i.e., executable code, as indicated in the specification (See at least Specification; p.8, l. 36 and p. 31, ll.  7-18). Similarly, each of claims 19 and 20 indicate that the service receives data from the terminal devices. As the claim is structured, the terminal devices are external to the claim. While the claimed software receives data from devices, the devices are not identified as elements to be considered part of the claimed cloud-based service. 

Accordingly, Examiner respectfully maintains that claims 18-20 are rejected under 35 U.S.C. 101 because the claims are not directed to one of the four statutory patentable categories of invention, namely a process or method, a machine or apparatus, an article of manufacture, or a composition of matter (See MPEP 2106.03). 

Argument (B):

In response to Appellant’s (B) argument that claims 1-20 do not recite a judicial exception... the Office Action failed to consider the claims as a whole...claim 1 recites...a plurality of terminal devices ranking a plurality of topics based on a committed commonly shared prioritization of each topic. More than just a mental process...the claims instead provide an efficient solution for...ranking a plurality of topics...By taking the position that the claims are merely directed to an abstract idea without referring to what is fully recited, the Office Action ignored the specific requirements of the claims...the finding of an abstract idea is improper...” (Appeal Brief: pages 12-13), Examiner respectfully disagrees. 

In further response, Examiner initially notes that while Appellant states that the claimed invention includes terminal devices ranking a plurality of topics, Examiner notes that this functionality is addressed under 35 U.S.C. 112(a) below. Examiner respectfully maintains that the claimed invention when reasonably understood in light of the supportive disclosure is a process of participants using network-connected terminal devices to communication evaluations which are used to rank the plurality of topics. In other words, Examiner maintains that while terminal devices are used by participants to input and transmit information and data, the devices are not performing the decision, evaluation, committing, and ranking steps of claim 1. 

Examiner respectfully maintains that the claimed invention is/are directed to the abstract idea of guiding a plurality of participants in a process of ranking a plurality of topics, which is reasonably considered to be method of Organizing Human Activity. In particular, the general subject matter to which the claims are directed serves to conduct decision, evaluation and ranking steps with the objective of developing a common understanding, prioritizing, and ranking topics based on a consensus of participants, which is an ineligible concept of Certain Methods of Organizing Human Activity, namely: managing personal behavior or interactions between people (e.g., facilitating a participant contribution to a group consensus). 

Examiner further maintains that additional limitations are directed to ineligible processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (e.g., observing behavior, drawing inferences and applying weightings to items of perceived importance, i.e., preferences) (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011).

In support of Examiner’s position that the claimed subject matter is directed to ineligible Methods of Organizing Human Activity and Mental Processing, Examiner directs Appellant’s and the PTAB’s attention to the claim language of representative claim 1. With respect to recitations indicative of ineligible organization of human activity, the preamble of claim 1 indicates that the claim is directed to “a prioritization process for achieving a commonly agreed ranking of a plurality of topics...”. Further limitations of claim 1 include: “...deciding...whether a common understanding of a specific topic exists...”, “...evaluating...that specific topic using only one priority indicator represented by a scale of ten different values...”, “…committing...on a commonly shared prioritization, expressed by a committed priority indicator of that specific topic…” and “…ranking of the plurality of topics based on the committed commonly shared prioritization of each specific topic…”. Considered as an ordered combination, the steps/functions of claim 1 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of guiding a plurality of participants in a process of ranking a plurality of topics, which is an ineligible concept of Organizing Human Activity, namely: managing personal behavior or interactions between people (e.g., facilitating decisions, evaluations, and interactions among participants to determine priority and ranking of topics), as set forth in the present 2019 PEG.

With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 1 recites: “...deciding...whether a common understanding of a specific topic exists...”, “...evaluating...that specific topic using only one priority indicator represented by a scale of ten different values...”, and “…ranking of the plurality of topics based on the committed commonly shared prioritization of each specific topic…” Respectfully, absent further clarification of the processing steps executed by the recited “terminal device”, one of ordinary skill in the art would be reasonably relied upon to evaluate a given set of topics as part of a team or group of participants, decide whether a common understanding of each topic and then vote or otherwise participate in determining a group prioritization and ranking of each topic by a human employing by the human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Arguments (C) and (D):

In response to Appellant's (C) argument that “…The claims integrate any alleged judicial exception into a practical application of an exception since they are ‘directed to a specific implementation of a solution to a problem in the software arts. By using logical structures and processes to provide improvements to computer capabilities, the claims are not directed to an abstract idea for reasons similar to those described in Enfish...” (Appeal Brief: page 13) and Appellant’s argument (D) that “...the solution provided by the claims is a specific improvement to computer capabilities; specifically, the claims provide benefits over traditional decision-making techniques, which have been a challenge in the prior art. The claims focus...on a specific improvement limited to an inventive, technical means of achieving the result. The claims integrate the alleged judicial exception into a practical application...by achieving a commonly agreed ranking of a plurality of topics...” (Appeal Brief: pages 13-14) Examiner respectfully disagrees and provides the following:

With respect to considerations of additional elements under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Additional elements of claim 1 that potentially integrate the exception include the “terminal devices”. Claim 1 further indicates, generally, that the claimed “achieving a commonly agreed ranking” is accomplished with “resources available by a plurality of terminal devices” as designated in the preamble. With respect to these potential additional elements, the claimed “terminal device” is identified as performing functions associated with each of the “deciding”, “evaluating”, and “committing” steps.

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea – see MPEP 2103.05(f); and/or generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the limitations of claim 1 states a result (e.g., it is decided whether a common understanding exists, topics are evaluated, participants commit to a priority, rankings of topics are made etc.) as associated with a respective “each terminal device”. Beyond the general statement that these results are achieved “by each terminal device”, the limitations provide no further clarification with respect to the functions performed by the recited devices in producing the claimed result. A recitation of “be each device”, absent clarification of particular processing steps executed by the underlying technology to produce the result are reasonably understood to be an instruction to implement the step/idea on a computer and/or a general linking of the judicial exception to a technical environment. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g., deciding and evaluating), and sending and receiving information over a network (e.g., commitments and indicators).

Examiner respectfully maintains that claim 1 is reasonably understood to be conducting standard, and formally manually performed process of guiding a plurality of participants in a process of ranking a plurality of topics using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving information from computer memory and transmitting information over a computer network. The claimed conducting decision, evaluation and ranking steps with the objective of developing a common understanding, prioritizing, and ranking topics based on a consensus of participants benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

Argument (E):

In response to Appellant’s (E) argument that “...the claims recite an inventive concept by including additional elements that amount to significantly more than a judicial exception...The specification explains that the recited elements automate, guide, and protocol each step in the prioritization process, and may be used to guide a user through the computerized prioritization process. Such automation adds significantly more to the alleged abstract idea since a cloud service or AI can handle unlimited dimensions, which improves the technological field of complex decision-making processes...” (Appeal Brief: pages 14-15), Examiner respectfully disagrees. 
 
Under step 2B, analysis is subject to the 2019 PEG and the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully maintains that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the “terminal device” as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2020/0258014, Examiner notes paragraphs [0048] and [0187]. Examiner could not identify any other portions of the supportive disclosure related to underlying technology utilized and/or identified as performing or assisting in the performance of the inventive method. The Specification paragraph [0048] provides a listing of generic computing systems, e.g., handheld device or personal computer, that can be used as the “terminal device” and provides a general indication that the “prioritization process can be implemented as a software solution”. Paragraph [0187] reiterates that the prioritization process can be implemented as a “software solution” and that a K-i-E application can be used to obtain numbered questions from participants but that “posters with adhesive dots” can also be used. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

The disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the computer-executable routines and the associated processes performed and identified in paragraph [0048] of the disclosure as “installed or running on the terminal device”.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., transmitting decisions, evaluations, and/or answers to questions); (2) storing and retrieving information and data from a generic computer memory (e.g., rankings); and (3) performing repetitive calculations using information/data (e.g., deciding or evaluating). In summary, the terminal of the instant invention is facilitating non-technical aims, i.e., conduct decision, evaluation and ranking steps with the objective of developing a common understanding, prioritizing, and ranking topics based on a consensus of participants, because it has been programmed to general functions inherent to a generic computing device, e.g., display, store, retrieve, and transmit data elements and/or instructions that is/are of utility to a user. The non-technical functions of conducting decision, evaluation, and ranking steps with the objective of developing a common understanding, prioritizing, and ranking topics based on a consensus of participants benefit from the use of computer technology, but fail to improve the underlying technology.

In further support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Argument (F): 

In response to Appellant’s argument (F) that “...Claims 1-20 were improperly rejected under 35 U.S.C. 112(a) as allegedly failing to comply with the written description requirement...the specification states:...’an appropriate application should be used or installed and running on a terminal device...This application automates, guides and protocols each step in the prioritization process’...The specification provides explicit support for an application running on a terminal device that performs each step in the prioritization process...” (Appeal Brief: page 15), Examiner respectfully disagrees.

Examiner respectfully directs Appellant’s and the PTAB’s attention to the Specification as Published in USPGPUB 2020/0258014, paragraphs [0048] and [0187]. Examiner could not identify any other portions of the supportive disclosure related to underlying technology utilized and/or identified as performing or assisting in the performance of the inventive method. The Specification paragraph [0048] provides a listing of generic computing systems, e.g., handheld device or personal computer, that can be used as the “terminal device” and provides a general indication that the “prioritization process can be implemented as a software solution”. Paragraph [0187] reiterates that the prioritization process can be implemented as a “software solution” and that a K-i-E application can be used to obtain numbered questions from participants but that “posters with adhesive dots” can also be used.

Claim 18 recites “deciding, by each terminal device, whether a common understanding of a specific topic exists”, “evaluating, by each terminal device, on a commonly shared prioritization expressed by a committed priority indicator of that specific topic”, and “committing, by each terminal device, on a commonly shared prioritization, expressed by a committed priority indicator of the specific topic...”.

Examiner notes that a reasonably interpretation of at least “deciding, by each terminal device” and “evaluating, by each terminal device” encompasses a device performing a decision and/or evaluation process in an automated or programmatic manner. Examiner respectfully maintains that the Specification fails to provide written description of any such automated process. While Appellant argues that the specification provides “explicit support for an application running on a terminal device that performs each step of the prioritization process”, Examiner respectfully maintains that a general indication that an application is running on a device and “performs each step” fails to describe any specific algorithm or programming that, when executed, conducts the decisions and evaluations of claim 1. Accordingly, “by each terminal device” and similar limitations have been interpreted as “by each participant using a terminal device”.

Examiner respectfully maintains that 19 and 20 also fail to comply with the written description requirement under 35 U.S.C. 112(a). These claims recite the limitations “A cloud-based service implemented on a computing device” (line 1 in each claim) and “automatically generate documentation associated with the received data in an iterative process” (the penultimate limitation in each claim) which are not supported in the specification.  Applicant has not pointed out where the new claims are supported, nor does there appear to be a written description of the claim limitations cited above in the application as filed.  The specification recites, “This prioritization process can be implemented as a software solution, e.g. a cloud-based service.” (p.8, l. 36) and “So, the inventive prioritization process 10 can be implemented as a software solution, e.g. a cloud-based service as shown in Fig. 15.” (p.31, ll. 17-18).  Thus, as described by Applicant’s specification, the cloud-based service is a “software solution” which is not specifically implemented.  With respect to documentation, the specification recites 
An automatically generated documentation (protocolling of the outcome of different phases and sub-steps in these phases) enables clear and open communication, easy restart points after interruptions, and provides easy tracking and targeted follow-up. The clear and accepted structure allows for an iterative execution through assumptions without full participation and availability of expert knowledge. (p. 8, ll.27-31)
Thus, while the specification teaches what documentation may enable and that some structure permits some iterative execution, the specification does not teach the actual generation of the documentation nor that such documentation is generated through an iterative process.
Accordingly, Examiner respectfully submits that the rejection of claims 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is proper because the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention. 

Arguments (G) and (H):  

In response to Appellant’s (G) and (H) arguments that (G)	“...Appellant respectfully submits that a combination of Wang and Friend fails to disclose or suggest at least: ‘deciding, by each terminal device, whether a common understand of a specific topic exists’, ‘evaluating, by each terminal device, that specific topic using only one priority indicator represented by a scale of ten difference values’ and ‘committing, on a commonly shared prioritization, expressed by a committed priority indicator...” (Appeal Brief: page 18) and (H) that“...Claim 2...recites subject matter which is neither disclosed nor suggested in a combination of Wang and Friend...any combination of Wang and Friend fails to disclose or suggest all of the elements of claim 2...” (Appeal Brief: page 21)...Claim 17...recites subject matter which is neither disclosed nor suggests in a combination of Wang and Friend...while Wang discloses input categories including strongly oppose, oppose, neutral, support, and strongly support, these are not used as an indicator...” (Appeal Brief; page 22), Examiner respectfully disagrees.

Examiner respectfully directs Appellant’s and the PTAB’s attention to the applied teachings of Wang paragraphs [0042] [0058] [0077] [0079] [0092]. In particular, Wang discloses deciding, by each [participant using a] terminal device, whether a common understanding of a specific topic exists (paragraph 77, where the options are the topics and deciding to rank an option is deciding that the user understands the specific topic with paragraph 92, a common understanding with Fig. 5 and paragraphs 42 and 58 teaching participant input using a terminal device.  When participants clearly understand one another’s arguments and reach a consensus, they have reached a common understanding of the topic.); evaluating, by each [participant using a] terminal device, that specific topic using only one priority indicator represented by a scale of [five] different values (paragraph 77, where the five initially held priority values or indicators: strongly oppose, oppose, neutral, support, and strongly support with Fig. 5 and paragraphs 42 and 58 teaching participant input using a terminal device); committing, by each [participant using a] terminal device, on a commonly shared prioritization, expressed by a committed priority indicator of that specific topic (paragraph 79, once group consensus is reached, “agreeing upon a course of action”, the priority indicator/indicator becomes “group consensus” with Fig. 5 and paragraphs 42 and 58 teaching participant input using a terminal device); and ranking of the plurality of topics based on the committed commonly shared prioritization of each specific topic (paragraph 79).

Examiner acknowledges that Wang fails to disclose a priority indicator on a scale of ten different values. Specifically, while Wang teaches evaluating each topic using only one priority indicator represented by a scale of five different values, Wang does not teach using a scale of ten different values.  In the analogous art of prioritizing tasks, Friend teaches “a user may assign a numerical value, for example, on a scale of one to ten, for assigning a desired priority to given task list items” (paragraph 64).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the scale ten values as taught by Friend in the process of Wang since both scales were known before the effective filing date of the invention and the result would have been predicable.

Concerning claim 2, while Wang and Friend teach the prioritization process according to claim 1, Wang and Friend do not specifically teach wherein if in the deciding-step it is determined that common understanding of that specific topic is not achieved, the specific topic is excluded from the prioritization process or the specific [participant using a] terminal device is excluded from the prioritization of that topic.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include excluding a specific topic from the prioritization process or excluding the specific participant using a terminal device from the prioritization of that topic if it is determined that common understanding of that specific topic is not achieved in the process of Wang and Friend since such exclusion would preserve the consensus for the agreed-upon topics and since  “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007), and “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” (Id. at 420, 82 USPQ2d 1397); thus Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”(Id. at 418, 82 USPQ2d at 1396).

Concerning claim 17, Wang teaches the prioritization process according to claim 1, wherein the prioritization indicator evaluates the specific topic according to urgency, importance, knowledge, degree on similarity, degree on difference and/or time (paragraph 77, where opposition and support are degrees of difference).



Arguments (I) and (J): 
 
In response to Appellant’s arguments (I) and (J) that “...Claim 5 is neither disclosed nor suggested in a combination of Wang and Friend. Official Notice does not cure the deficiencies of the combination of Wang and Friend because Official Notice also fails to disclose or suggest, at least, the evaluating step comprises a first evaluation and a second evaluation, wherein between the first evaluation and the second evaluation, only terminal devices who decided uppermost and lowest values of the priority indicator elucidate their decision...the noticed facts cannot be considered to be common knowledge or well-known in the art because terminal devices at the time of the invention were incapable of performing complex decision-making procedures involving multiple participants with individual priority interests....” (Appeal Brief: page 23) and “...Claim 6 is neither disclosed nor suggested in a combination of Wang and Friend. Official Notice does not cure the deficiencies of the combination of Wang and Friend because Official Notice also fails to disclose or suggest, at least, wherein the first evaluation is made by all terminal devices and the results of the first evaluation are concealed until all terminal device completed the first evaluation... the noticed facts cannot be considered to be common knowledge or well-known in the art because terminal devices at the time of the invention were incapable of performing complex decision-making procedures involving multiple participants with individual priority interests....” (Appeal Brief: page 23), Examiner respectfully disagrees.

Concerning claims 5 and 6, notably, Appellant does not traverse Examiner’s Official Notice, but rather indicates that the noticed facts “cannot be considered to be common knowledge or well-known in the art because terminal devices at the time of the invention were incapable of performing complex decision-making procedures involving multiple participants with individual priority interests”. Examiner respectfully notes that Official Notice was not taken in a manner that states that terminal devices at the time of the invention were incapable of performing complex decision-making procedures involving multiple participants with individual priority interests. 

In contrast to Appellant’s statement Examiner respectfully maintains that while Wang and Friend teach the prioritization process according to claim 1, Wang and Friend do not specifically teach wherein the evaluating step comprises a first evaluation and a second evaluation, wherein between the first evaluation and the second evaluation, only participants using terminal devices who decided uppermost and lowest values of the priority indicator elucidate their decision by providing further details (claim 5) or wherein the first evaluation is made by all participants using terminal devices and the results of the first evaluation are concealed until all participants using terminal devices completed the first evaluation (claim 6).  It is officially noticed that it was old and well-known before the effective filing date of the invention to have participants using terminal devices in a consensus building process who rated issues at either the high or low extremes explain why they chose the ratings that they did prior to a second evaluation.  Similarly, it was old and well-known before the effective filing date of the invention to require employee evaluators who rated a particular employee either very high or very low to explain their rating.  In addition, it was old and well known before the effective filing date of the invention for the first evaluation to be concealed until all participants using terminal devices had completed the first evaluation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the evaluating step comprising a first evaluation and a second evaluation, wherein between the first evaluation and the second evaluation, only participants using terminal devices who decided uppermost and lowest values of the priority indicator elucidate their decision by providing further details since limiting such detail provision to the highest and lowest raters increases the efficiency of the process by not allowing others to explain.  It would also have been obvious to one of ordinary skill in the art before the effective filing date of the invention to conceal the first until all participants using terminal devices had completed the first evaluation since such concealment allows for a more accurate reflection of the participants using terminal devices own opinions since they are not influenced by others.

Respectfully, applicant has not previously stated a traversal of the noticed facts on the record.  Second, and in accordance with 37 C.F.R. 1.111(b) and MPEP 2144.03(c) (which recites, in part, “To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art”), the applicant must state why the officially noticed statements are not to be considered common knowledge or well known in the art.  Applicant satisfied the first step.  However, in the second step, Appellant stated why elements of independent claim 1 could not be considered to be common knowledge or well-known in the art, but did not address the officially noticed facts: that in the evaluating step comprising a first evaluation and a second evaluation, wherein between the first evaluation and the second evaluation, only participants who decided uppermost and lowest values of the priority indicator elucidate their decision by providing further details and that the first evaluation is made by all participants and the results of the first evaluation are concealed until all participants completed the first evaluation are common knowledge or well-known in the art.  Therefore, because the Appellant’s traversal is inadequate, and per MPEP 2144.03(c), these officially noticed elements are taken as admitted prior art.  

Argument (K):
 
In response to Appellant’s (K) argument that “...Claim 19 was improperly rejected under 35 U.S.C. 103 as allegedly being unpatentable over Wang in view of Friend and in further view of Riley...Appellant submits that claim 19 recites subject matter that is neither disclosed nor suggested... Wang, Friend, and Riley fails to disclose or suggest at least: ‘deciding, by each terminal device, whether a common understand of a specific topic exists’, ‘evaluating, by each terminal device, that specific topic using only one priority indicator represented by a scale of ten difference values’ and ‘committing, on a commonly shared prioritization, expressed by a committed priority indicator (Appeal Brief: page 25), Examiner respectfully disagrees.

Examiner respectfully directs Appellant’s and the PTAB’s attention to the applied teachings of Wang paragraphs [0042] [0058] [0077] [0079] [0092]. In particular, Wang teaches a service implemented on a computing device and configured to: receive data from a plurality of [participants using] terminal devices (paragraphs 42 and 58 teaching participant input using a terminal device, thus, the system receives data from a plurality of[participants using terminal devices wherein the data from each [participant using a] terminal device has been processed according to the steps of: deciding, by each [participant using a] terminal device , whether a common understanding of a specific topic exists (paragraph 77, where the options are the topics and deciding to rank an option is deciding that the user understands the specific topic with paragraph 92, a common understanding.  When participants clearly understand one another’s arguments and reach a consensus, they have reached a common understanding of the topic.); evaluating, by each [participant using a] terminal device, that specific topic using only one priority indicator represented by a scale of [five] different values (paragraph 77, where the five initially held priority values or indicators: strongly oppose, oppose, neutral, support, and strongly support); committing, by each [participant using a] terminal device, on a commonly shared prioritization, expressed by a committed priority indicator of that specific topic (paragraph 79, once group consensus is reached, “agreeing upon a course of action”, the priority indicator/indicator becomes “group consensus”); and ranking of the plurality of topics based on the committed commonly shared prioritization of each specific topic (paragraph 79).
in response to receiving data from each [participant using a] terminal device, automatically generate documentation associated with the received data in an iterative process (paragraphs 74 and 75, where the argument map is the documentation); and after each iteration, indicate the documentation to each of the plurality of [participants using] terminal devices (paragraphs 74 and 75, where the group seeing the options and viewing ideas on the argument map show that the documentation is “indicated” to each of the plurality of participants using terminal devices).

While Wang teaches evaluating each topic using only one priority indicator represented by a scale of five different values, Wang does not teach using a scale of ten different values.  In the analogous art of prioritizing tasks, Friend teaches “a user may assign a numerical value, for example, on a scale of one to ten, for assigning a desired priority to given task list items” (paragraph 64).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the scale ten values as taught by Friend in the process of Wang since both scales were known before the effective filing date of the invention and the result would have been predicable.

Wang and Friend do not specifically teach that the service is a cloud-based service.  In the analogous art of decision support, Riley teaches the service is cloud-based.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the service being a cloud-based service as taught by Riley in the network-based method of Wang and Friend since both networked-based services and cloud-based services were known in the art before the effective filing date of the invention and the result would have been predicable.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ROBERT D RINES/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        

Conferees:
/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683                                                                                                                                                                                                        

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.